DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 APRIL 2022 has been entered.
Status of Claims
Current pending claims are Claims 16 and 18-35.  Claim 16 has been amended; Claim 17 has been cancelled and Claims 26-35 remain withdrawn from consideration. 
Current pending claims for examination are Claims 16 and 18-25 and are reconsidered on the merits below. 
Response to Amendment/Arguments
In the RCE filed on 15 APRIL 2022, Applicant has amended Claim 16 to further define the invention.  The invention is directed towards a system.  The claim language added to Claim 16 defines the manner of operating the system.  
In the REMARKS, the first full paragraph on page 7, starting with “By providing a plurality of traps arranged along one side of a channel in a substrate, the traps are arranged such that…”, this assertion is directed towards how the invention is to be operated.  In the newly added portion of Claim 16, this language contains a recitation with respect to the manner in which a claimed system is intended to be employed.  The claim language of “in response to flow of an immiscible fluid through channel and retained within by the immiscible fluid positioned over an opening of the respective one of the plurality of traps” does not further define the invention in a structural manner, but rater how the device is to be employed.  
The claim language directed towards “a plurality of partitions of a sample fluid, each comprising a subvolume of the sample fluid in response to flow of an immiscible fluid through channel and retained within by the immiscible fluid positioned over an opening of the respective one of the plurality of traps” does not further define the system structurally but rather define the material worked upon by the system.  The "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). MPEP 2115. 
The Examiner had previously addressed the ‘a plurality of partitions of a sample fluid…’ limitation in the Final Office Action. 
Applicant asserts that a “claim is anticipated only if each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference. Verdegaal Bros. v. Union Oil Co. of California, 814 F.2d 628, 631, 2 USPQ2d 1051, 1053 (Fed. Cir. 1987).”  Applicant’s invention is directed towards a system comprising : a microfluidic device comprising a substrate having a plurality of traps in fluidic communication with a channel, each trap comprises an opening along a side of the channel shaped and/or sized to accommodate a partition of a sample fluid within; and a detector to detect, monitor, or analyze each partition of sample fluid retained within a corresponding trap.  The Examiner believes that the BROWN reference teaches these limitations of the system.  
In response to Applicant’s assertion that the BROWN reference relies on the separate use of separate cover for sealing any sample within the porous microporous material; the Examiner respectfully disagrees.  In BROWN, and as previous cited by the Examiner, the sample is entrapped by a substantially immiscible displacing fluid, Column 8 line 63-Column 9 line 2.  In addition, in Column 14 line 50-Column 15 line 8, ‘a small  isolated portion of the sample being retained by the sample retaining means and entrapped, encased or otherwise surrounded by the second fluid medium in the flow-through channel’.  The terms entrapped, encased or otherwise surrounded by the immiscible fluid creates a sealing of the sample absent the cover BROWN teaches. 
Claim Objections
Claim 16 is objected to because of the following informalities:  In the amendment portion of Claim 16, where it reads “in response to flow of an immiscible fluid through channel”, should it read ““in response to flow of an immiscible fluid through  the channel”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the occurrence".  There is insufficient antecedent basis for this limitation in the claim.
For examination purposes, the Examiner interprets the instance of “in response to the occurrence of a polymerase-chain reaction (PCR)”, should be “in response to an occurrence of a polymerase-chain reaction (PCR)”.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 16 and 18-25 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by BROWN, US Patent 6,143,496.
Applicant’s invention is drawn towards a device, a system. 
Regarding Claim 16, the reference BROWN discloses a system, Figure 1, Column 4 line 33, analytical assemblies, comprising: a microfluidic device, Figure 1, comprising a substrate having a plurality of traps in fluidic communication, Figure 1, substrate 20 with sample chambers 30, Column 23 line 41-61, Claim 9, with a channel, Figure 1, Column 24 line 11-25, when assembled substrate 20 and cover 22 are attached together, and facing surfaces defines a flow through channel which sample fluid may travel, Claim 9, each trap comprises an opening along a side of the channel shaped and/or sized to accommodate a partition of a sample fluid within, Figure 1, Column 23 line 41-61, each sample chamber 30 defined by closed lower end 32 and opening to facing surface 28, Claim 9-12; a plurality of partitions of sample fluid, each comprising a subvolume of the sample fluid in response to flow of an immiscible fluid through channel and retained within by the immiscible fluid positioned over an opening of the respective one of the plurality of traps, Column 8 line 63-Column 9 line 2, Column 9 line 48-65, Column 13 line 28-40, Column 24 line 32-37, Column 25 line 56-Column 26 line 5; and a detector to detect, monitor, or analyze each partition of sample fluid retained within a corresponding trap, the detector to detect emissions from one or more detectable markers associated with a target molecule in response to the occurrence of a polymerase-chain reaction (PCR) reaction in one or more partitions of sample fluid, abstract, Column 5 line 36-49, Column 14 line 12-35, Claim 1 and 7.
Regarding the new limitation which is indicated by the underline, this is directed towards material worked upon by the apparatus.  Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). MPEP 2115.  The claim language of “in response to flow of an immiscible fluid through channel and retained within by the immiscible fluid positioned over an opening of the respective one of the plurality of traps” does not further define the invention in a structural manner, but rater how the device is to be employed or its intended use of sample fluid within the system.  The sample fluid is not part of the system itself but rather material to be used with or worked upon by the system. 
Additional Disclosures Included are: Claim 18: wherein the system of claim 16, wherein each of the plurality of partitions of sample fluid is at least partially surrounded by the immiscible fluid, Column 13 line 28-40, 48-55.; Claim 19: wherein the system of claim 18, wherein each of the plurality of partitions of sample fluid is separated from one another and retained within a respective trap via the immiscible fluid positioned over the opening of each trap, Column 13 line 28-40, 48-55, Column 9 line 24-45, sample can be loaded by many techniques over chamber opening, Column 11 line 16-61, Claim 14.; Claim 20: wherein the system of claim 16, wherein the immiscible fluid is an oil, Column 8 line 19-29, Column 9 line 40-47, 55-65.; Claim 21: wherein the system of claim 16, wherein the target molecule is a biological molecule, Column 5 line 54, Column 14 line 2-6.; Claim 22: wherein the system of claim 21, wherein the sample fluid comprises at least one biological molecule and one or more chemical reagents for conducting a biological reaction with the at least one biological molecule resulting in the formation of a reaction product upon undergoing the PCR reaction, Column 14 line 2-11, Example 1 Control 1, Column 30 line 63-Column 31 line 15.; Claim 23: wherein the system of claim 22, wherein the detector measures at least one property associated with a partition of sample fluid based on detection of emissions from the one or more detectable markers, Column 4 line 43-48, Column 5 line 22-30, Column 10 line 30-35.; Claim 24: wherein the system of claim 23, wherein the detector is at least one of an optical detector and a fluorescence detector, Column 5 line 22-30, Column 4 line 43-48, Column 10 line 34, 51-59.; and Claim 25: wherein the system of claim 24, wherein the detector detects an intensity of a fluorescent signal emitted from a detectable marker associated with a reaction product in one or more of the partitions of sample fluid for quantitative analysis and/or captures one or more images of a fluorescent signal emitted from a detectable marker associated with a reaction product in one or more of the partitions of sample fluid for quantitative analysis, Column 10 line 51-59, Figure 8, Column 32 line 14-28, All Examples.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243. The examiner can normally be reached M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797